Order entered March 17, 2014




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-13-00076-CR

                         ARTURO HERNANDEZ, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 282nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F11-54818-S

                                      ORDER
      Appellant’s Objection to Supplemental Clerk’s record is OVERRULED.


                                                /s/   KERRY P. FITZGERALD
                                                      JUSTICE